Citation Nr: 0424998	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  04-28 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date earlier than September 14, 
1998 for an award of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1918 to March 
1919.  He died in December 1947.  The appellant is the 
veteran's widow.  

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Sioux 
Falls, South Dakota (the RO).

Procedural history 

In January 1948, the appellant filed an original claim for 
service connection for the cause of the veteran's death.  The 
claim was denied by rating action in January 1948.  The 
appellant appealed that decision to the Board.  In October 
1948, the Board denied service connection for the cause of 
the veteran's death.  

In September 1998, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.  
In an October 1999 rating decision, the RO declined to reopen 
the claim on the basis that new and material evidence had not 
been submitted.  The appellant perfected an appeal of that 
decision.  In a May 2002 decision, the Board determined that 
new and material evidence to reopen the claim for service 
connection for the cause of the veteran's death had been 
submitted.  Following additional development, the Board, in a 
June 2003 decision, granted service connection for the cause 
of the veteran's death.  By rating decision in June 2003, the 
RO implemented the Board's decision, assigning an effective 
date of September 14, 1998 for the grant of service 
connection for the cause of the veteran's death.  The 
appellant subsequently perfected an appeal as to the 
effective date for the award of service connection for the 
cause of the veteran's death.  



The record reflects that a motion to advance this case on the 
docket was filed on the appellant's behalf by her accredited 
representative in August 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Additional matter

The Board notes that in the context of the current appeal the 
appellant has argued that the 1948 Board decision which 
denied service connection for the cause of the veteran's 
death was based on clear and unmistakable error (CUE).  The 
record reflects that the issue of whether there was CUE in 
the October 1948 Board decision was the subject of a separate 
Board decision in May 2002.  The Board found that there was 
no CUE in the 1948 decision.  That matter has therefore been 
adjudicated and the appellant's current arguments regarding 
CUE are moot and will not be addressed further in the context 
of the current appeal.  See 38 C.F.R. § 20.1100 [finality of 
Board decisions]; see also 38 C.F.R. § 20.1409(c) [once there 
has been a final decision on Board CUE, the prior Board 
decision on that issue is no longer subject to revision on 
the grounds of CUE].  


FINDINGS OF FACT

1.  The RO originally denied the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death in January 1948.  

2.  In an October 1948 decision, the Board denied entitlement 
to service connection for the cause of the veteran's death.

3.  A request to reopen the claim for service connection for 
the cause of the veteran's death was received on September 
14, 1998.  

4.  In a June 2003 decision, the Board granted service 
connection for the cause of the veteran's death.  

5.  In a June 2003 rating decision, the RO implemented the 
Board's decision, assigning an effective date of September 
14, 1998 for the grant of service connection for the cause of 
the veteran's death. 


CONCLUSION OF LAW

The criteria for an effective date earlier than September 14, 
1998 for the grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks an earlier effective date for the grant 
of service connection for the cause of the veteran's death.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of the issue.  

The VCAA 

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See, in general, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2003).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and assist do not apply to 
a claim if resolution of the claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  In the instant case the facts are not in dispute; 
resolution of the appellant's appeal is dependent on 
interpretation of the statutes and regulations regarding the 
effective date of an award of service connection.  As will be 
discussed below, the issue of whether the appellant is 
entitled to an earlier effective date is dependent upon 
whether a reopened claim for service connection was filed 
prior to September 14, 1998.  That determination is dependent 
on the documents and evidence received by VA prior to 
September 14, 1998 (and thus are already of record in the 
veteran's VA claims folder).  As a practical matter, the 
appellant could not submit any evidence contemporaneous with 
the current appeal which could potentially change the 
outcome.  VA has no further duty, therefore, to notify the 
appellant of the evidence needed to substantiate her claim, 
or to assist her in obtaining that evidence, in that no 
reasonable possibility exists that any further assistance 
would aid the appellant in substantiating the claim.  See 
also Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

The Board observes in passing that the appellant has been 
accorded ample opportunity to present evidence and argument 
in support of her appeal of the assigned effective date.  The 
record reflects that she has been informed of the various 
requirements of law pertaining to her appeal in the June 2004 
statement of the case.  In August 2004, the appellant's 
representative submitted additional argument on her behalf.  
There has been no additional evidence identified which would 
have a bearing on this case.

Pertinent Law and Regulations

Finality

Governing statutory and regulatory provisions stipulate that 
a decision of the Board is final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1100 (2003); see also 38 U.S.C.A. § 7104(b) (West 2002).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on a claim reopened after 
final adjudication for compensation benefits shall be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2003).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2003).

Standard of review

The current standard of review is as follows.

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim. See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual background

The veteran died in December 1947.  The appellant filed her 
original claim for service connection for the cause of the 
veteran's death in January 1948.  The claim was denied by 
rating action of the RO that month.  The appellant perfected 
an appeal of that decision.  In October 1948, the Board 
denied service connection for the cause of the veteran's 
death.  

A request to reopen the claim of service connection for the 
cause of the veteran's death was received on September 14, 
1998.  In an October 1999 rating decision, the RO declined to 
reopen the claim on the basis that new and material evidence 
had not been submitted.  The appellant perfected an appeal of 
that decision.  In a May 2002 decision, the Board determined 
that new and material evidence to reopen the claim for 
service connection for the cause of the veteran's death had 
been submitted.  Following additional development, the Board, 
in a June 2003 decision, granted service connection for the 
cause of the veteran's death.  By rating decision in June 
2003, the RO implemented the Board's decision, assigning an 
effective date of September 14, 1998 for the grant of service 
connection for the cause of the veteran's death.  The 
appellant subsequently perfected an appeal as to the 
effective date for the award of service connection.  



Analysis

Based upon a complete review of the evidence on file, and for 
reasons and bases expressed immediately below, the Board 
finds that the currently assigned effective date of September 
14, 1998 is the earliest effective date assignable for 
service connection for the cause of the veteran's death as a 
matter of law.  

In essence, the appellant contends that the effective date of 
service connection for the cause of the veteran's death 
should be the date of her original claim in January 1948.  
However, that claim was ultimately denied by the Board in a 
final decision in October 1948.  The Board's October 1948 
decision cannot now be disturbed.  
As was noted in the Introduction, the Board has previously 
addressed the appellant's contention that the October 1948 
Board decision contained CUE.  See the Board decision dated 
May 28, 2002.  By regulation, a Board CUE claim, once it is 
the subject of a final Board decision, may not again be 
raised.  See 38 C.F.R. § 20.1409(c) (2003).   

The record reflects that following the October 1948 Board 
decision, a reopened claim for service connection for the 
cause of the veteran's death was received on September 14, 
1998.  The RO established service connection for the cause of 
the veteran's death effective from September 14, 1998 by a 
rating decision in June 2003.  

The only basis on which the appellant may now be entitled to 
an earlier effective date is if she filed a claim for service 
connection for the cause of the veteran's death after the 
October 1948 Board decision and before her September 1998 
claim.  She has pointed to no such claim.



The Board has carefully reviewed the record to determine 
whether there is any  communication or record which may be 
interpreted as a claim for benefits between October 1948 and 
September 1998.  See Servello v. Derwinski, 3 Vet. App. 196 
(1992) [the Board must look at any communication that can be 
interpreted as a claim, formal or informal, for VA benefits].  
The evidence demonstrates that between October 1948 and 
September 1998 the appellant did not submit any claim, either 
formal or informal, for service connection for the cause of 
the veteran's death.  The appellant does not contend that she 
filed a specific claim for service connection for the cause 
of the veteran's death during this period, and the Board has 
not identified any communication or medical report which 
could be reasonably interpreted as such.  

The Board observes that the record reflects that the 
appellant was in receipt of VA pension benefits as the 
unremarried widow of the veteran.  The Board has reviewed 
correspondence concerning such pension benefits spanning many 
decades; this correspondence generally involved the 
appellant's reports of her income.  In addition, in August 
1997 the appellant through her accredited representative 
filed a claim of entitlement to aid and attendance as the 
surviving spouse of a wartime veteran, which was subsequently 
granted by the RO.  There is nothing in any of this 
correspondence which could reasonably be interpreted as a 
claim for service connection for the cause of the veteran's 
death.  See Talbert v. Brown, 7 Vet. App. 352, 356-57; Allin 
v. Brown, 6 Vet. App. 207, 213 (1994): "there must be some 
indication . . . that [a claimant] wishes to raise a 
particular issue . . . . The indication need not be express 
or highly detailed; it must only reasonably raise the issue". 

In the absence of an earlier claim for service connection for 
the cause of the veteran's death, entitlement to an effective 
date earlier than September 14, 1998 for the grant of service 
connection for the cause of the veteran's death is precluded 
as a matter of law.  See 38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2003).   

To some extent, the appellant appears to be raising an 
argument couched in equity, in that she contends it is unfair 
to deny an effective date for the grant of service connection 
for the cause of the veteran's death earlier than 1998 when 
such claim may have been viable prior to that time, in that 
the medical records upon which the claim was ultimately 
granted were in the file for half a century.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994). The Board has decided this case based on its 
application of this law to the pertinent facts.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim for entitlement to an effective date 
prior to September 14, 1998 for the grant of service 
connection for the cause of the veteran's death.  The benefit 
sought on appeal is accordingly denied.  


ORDER

Entitlement to an effective date earlier than September 14, 
1998 for the grant of service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



